TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00784-CV


                                    T. M. and J. R., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee




               FROM THE 146TH DISTRICT COURT OF BELL COUNTY,
               NO. 262,252-B, JACK WELDON JONES, JUDGE PRESIDING


                                                ORDER


PER CURIAM

               Appellants T.M. and J.R. filed their notices of appeal on December 9, 2014

and December 11, 2014 respectively. The appellate record was complete December 19, 2014,

making appellants’ briefs due January 8, 2015. Counsel for appellants have filed motions for

extension of time to file appellants’ briefs.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.      See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motions and order

Justin Bradford Smith and David A. Castillo to file the appellants= briefs no later than January

28, 2015. If the briefs are not filed by that date, counsel may be required to show cause why

they should not be held in contempt of court.
              It is ordered on January 13, 2015.



Before Chief Justice Rose, Justices Goodwin and Field